Case 1:19-cv-00547-GZS Document 63 Filed 02/24/21 Page 1 of 1                  PageID #: 520




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

  JON R. ADAMS,                                )
                                               )
                        Plaintiff,             )
         v.                                    )      No. 1:19-cv-00547-GZS
                                               )
  MATTHEW MAGNUSSON, et al.,                   )
                                               )
                        Defendants             )


                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


         The Magistrate Judge's Recommended Decision (ECF No. 55) was filed

  January 25, 2021. I have reviewed and considered the Magistrate Judge's Recommended

  Decision, together with the Plaintiff’s Briefs (ECF Nos. 59 and 60) both filed on

  February 18, 2021.

         Accordingly, it is ORDERED that the Magistrate Judge’s Recommended Decision

  is hereby AFFIRMED. Plaintiff’s Motion for Partial Summary Judgment (ECF No. 17)

  is hereby DENIED, without prejudice to Plaintiff’s ability to renew the motion after the

  completion of discovery.

                                                      _/s/ George Z. Singal        __
                                                      United States District Judge

  Dated this 24th day of February, 2021.
